Exhibit 10.57

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

This Purchase and Sale Agreement and Joint Escrow Instructions (the “Agreement”)
is made as of October 23, 2008 (the “Effective Date”) by and between Electronics
For Imaging, Inc., a Delaware corporation (“Seller”), and Gilead Sciences, Inc.,
a Delaware corporation (“Buyer”), in the following factual context:

A. Seller is the owner of certain real property consisting of approximately 35
acres of land improved by two buildings known as 301 and 303 Velocity Way, in
the City of Foster City (the “City”), San Mateo County (the “County”),
California 94404 (APN 94-122-050, 060, 070, 080, 110, 120, 130, 140 and 150 and
Parcel A as shown on Map of Tract No. 92-83) (“Seller’s Property”), all as more
particularly described in Exhibit A-1 and as shown on the assessor’s parcel map
attached as Exhibit A-2.

B. Seller’s Property is entitled for development of a total five (5) buildings
consisting of up to 1,000,000 square feet of office, R&D, light assembly and
ancillary facilities, as well as a parking structure, as set forth in the
Vintage Park General Development Plan (“General Development Plan”) and as
described in a Development Agreement dated July 10, 1997 between CalCap, LLC, a
California limited liability company (“CalCap”), the City and the Estero
Municipal Improvement District (the “District”), and recorded in the Official
Records of the County (the “Official Records”) on August 14, 1997 as Document
Nos. 97-099348 and 97-099349, as assigned by CalCap to Seller by an Assignment
and Assumption Agreement dated August 14, 1997 and recorded in the Official
Records as Document No. 97-108156, and amended by a First Amendment to
Development Agreement dated July 17, 2000 (as assigned and amended, the
“Development Agreement”). Seller has constructed two buildings on Seller’s
Property: “Building A” consisting of approximately 295,000 gross square feet and
“Building B” consisting of approximately 163,000 gross square feet. The
remaining 542,000 square feet of buildings and the parking structure approved
per the General Development Plan have not been built.

C. The City has approved Specific Development Plans/Use Permits for buildings
known as “Building C” consisting of approximately 163,000 gross square feet (per
Specific Development Plan/Use Permit 97-001a approved by Planning Commission
Reso. No. P-35-97, as amended by Reso. No. P-30-00), “Building “D” consisting of
approximately 172,000 gross square feet (per Specific Development Plan/Use
Permit 97-015, approved by Planning Commission Reso. No. P-01-98) and a parking
structure (per Specific Development Plan/Use Permit 00-004 (approved by Planning
Commission Reso. No. P-32-00).

D. Seller desires to sell, and Buyer desires to purchase, a portion of Seller’s
Property, on the terms and conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the sum of One Hundred Dollars paid by Buyer
to Seller, the covenants contained in this Agreement and for other good and
valuable consideration, the receipt and sufficiency are hereby acknowledged,
Seller and Buyer agree as follows:

Section 1. AGREEMENT OF SALE

Subject to and on the terms and conditions of this Agreement, Seller shall sell
to Buyer and Buyer shall purchase from Seller all of the following assets
(collectively, the “Property”):

1.1 Land. The portion of Seller’s Property consisting of approximately 30 acres
of land (APN 94-122-050, 060, 070, 080, 110, 120, 130 and 150 and Parcel A as
shown on Map of Tract No. 92-83), all as more particularly described in
Exhibit A-3, together with (a) all privileges, rights, easements and
appurtenances belonging to the real property, including, without limitation, all
minerals, oil, gas and other hydrocarbon substances on and under the real
property; (b) all development rights, air rights, air credits, water, water
rights and water stock relating to the real property; and (c) all right, title
and interest of Seller in and to any streets, alleys, passages, common areas,
other easements and other rights-of-way or appurtenances included in, adjacent
to or used in connection with such real property (collectively, the “Land”);

1.2 Improvements. Any and all buildings, structures, systems, facilities,
fixtures, fences and parking areas located on the Land, and any and all
machinery, equipment, apparatus and appliances (not owned by tenants) used in
connection with the operation or occupancy of the Land, including without
limitation the office building containing approximately 163,000 square feet of
gross building area commonly known as 301 Velocity Way (commonly known as
“Building B”), Foster City, California 94404 (collectively, the “Improvements”);

1.3 Personal Property. All of Seller’s right, title and interest in and to any
equipment, furniture and other tangible personal property (not owned by tenants)
located within and used in connection with the operation or occupancy of the
Land and Improvements (collectively, the “Personal Property”), but excluding the
personal property listed on Exhibit B (the “Excluded Personal Property”). Before
the expiration of the Due Diligence Period, the parties shall agree on the
manner of Seller’s removal of the Excluded Personal Property. Personal Property
shall include, without limitation, all workstations, chairs, tables,
whiteboards, case work, cabling, fitness room equipment and day care center
furniture and equipment;

1.4 Leases. All of Seller’s right, title and interest in and to all of the
leases, licenses and other occupancy agreements with tenants of the Property
which are listed on Exhibit C (the “Leases”), together with all rental deposits,
security deposits and other deposits given by tenants to secure their
performance under the Leases;

1.5 Contracts. All of Seller’s right, title and interest in and to any of the
contracts and agreements which are listed on Exhibit D that Buyer elects to
assume by so stating in the Approval Notice (as defined in Section 3.2 below);
and

1.6 Other Assets. All of Seller’s right, title and interest in and to all
tangible and intangible assets of any nature relating exclusively to the Land,
the Improvements and/or the Personal Property, including without limitation
(a) all warranties upon the Improvements or Personal Property, to the extent
such warranties are assignable; (b) copies of all plans, specifications,
engineering drawings and prints in Seller’s possession or control relating to
the construction of the Improvements; and (c) all other intellectual or
intangible property used by Seller in connection with the Land, the Improvements
and/or the Personal Property (collectively, the “Other Assets”).

 

- 2 -



--------------------------------------------------------------------------------

1.7 Retained Property. Seller shall retain ownership of the land and an office
building consisting of approximately 295,000 square feet of gross building area
(“Building A”) and other related improvements known as 303 Velocity Way, Foster
City, California (APN 94-122-140) together with (a) all privileges, rights,
easements and appurtenances belonging to the real property, including, without
limitation, all minerals, oil, gas and other hydrocarbon substances on and under
the real property; (b) all development rights, air rights, air credits, water,
water rights and water stock relating to the real property; and (c) all right,
title and interest of Seller in and to any easements and other rights-of-way or
appurtenances included in, adjacent to or used in connection with such real
property (the “Retained Property”). Building A and Building B are currently
connected by a skywalk, which Buyer may elect, in its sole discretion, to be
included in the Property being sold to Buyer. Buyer will give notice of its
election to acquire the skywalk on or before the end of the Due Diligence Period
(as defined in Section 3.1.1).

Section 2. PURCHASE PRICE

2.1 Amount. The purchase price for the Property (the “Purchase Price”) shall be
One Hundred Thirty-Seven Million Five Hundred Thousand Dollars ($137,500,000).

2.2 Payment. Buyer shall pay the Purchase Price to Seller as follows:

2.2.1 Deposit. Within two (2) business days after the Effective Date, and as a
condition precedent to the effectiveness of this Agreement, Buyer shall deposit
in escrow (“Escrow”) with the Title Company (as defined in Section 3.3) the sum
of Five Million Dollars ($5,000,000) in immediately available funds (the
“Initial Deposit”). Within two (2) business days following expiration of the Due
Diligence Period, if Buyer has not elected to terminate this Agreement in
accordance with Section 3.2 and if Buyer has given Seller the Approval Notice,
Buyer shall deposit with the Title Company the additional sum of Five Million
Dollars ($5,000,000) in immediately available funds (the “Additional Deposit”).
The Initial Deposit and any interest accrued thereon and the Additional Deposit
and any interest accrued thereon are referred to in this Agreement as the
“Deposit”. The Title Company shall place the Deposit in an interest-bearing
account with either Bank of America, N.A. or Wells Fargo Bank, N.A. or other
financial institution acceptable to Buyer and Seller.

2.2.2 Application of Deposit. If the sale of the Property pursuant to this
Agreement is consummated, the Deposit and all accrued interest shall be credited
against the Purchase Price. If the sale of the Property pursuant to this
Agreement is not consummated as a result of (i) a default by Seller,
(ii) termination of this Agreement pursuant to Section 3.2 or Section 3.4, or
(iii) failure of an express condition for the benefit of Buyer, the Deposit
shall be returned to Buyer.

2.2.3 Payment of Balance. On or before the Closing Date (as defined in
Section 9.1), Buyer shall pay the balance of the Purchase Price by electronic
transfer of immediately available funds into escrow.

2.2.4 Allocation of Purchase Price. Buyer and Seller shall use reasonable good
faith efforts to agree, prior to expiration of the Due Diligence Period, upon
the allocation of the Purchase Price paid for the Property in accordance with
Section 1060 of the Internal Revenue Code of 1986 (as amended) (“Code”).

 

- 3 -



--------------------------------------------------------------------------------

2.2.5 Liquidated Damages. IN THE EVENT THE SALE OF THE PROPERTY TO BUYER IS NOT
CONSUMMATED AS A RESULT OF BUYER’S MATERIAL DEFAULT (HEREAFTER DEFINED IN
SECTION 11.1 BELOW) IN PERFORMANCE OF ITS OBLIGATION TO PURCHASE THE PROPERTY,
SELLER MAY TERMINATE THIS AGREEMENT AND RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES
IN ACCORDANCE WITH SECTION 11.4. BUYER AND SELLER ACKNOWLEDGE AND AGREE THAT
SELLER’S ACTUAL DAMAGES, IN THE EVENT OF BUYER’S BREACH OF ITS OBLIGATION TO
PURCHASE THE PROPERTY WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
DETERMINE. THEREFORE, IN THE EVENT OF BUYER’S MATERIAL BREACH OF ITS OBLIGATION
TO PURCHASE THE PROPERTY, THE PARTIES HAVE AGREED, AFTER NEGOTIATION, THAT THE
DEPOSIT SHALL CONSTITUTE SELLER’S SOLE AND EXCLUSIVE RIGHT TO DAMAGES AND THAT
THIS SUM REPRESENTS A REASONABLE ESTIMATE OF THE ACTUAL DAMAGES SELLER WOULD
INCUR AS A RESULT OF BUYER’S DEFAULT IN THE PERFORMANCE OF ITS OBLIGATION TO
PURCHASE THE PROPERTY. THE FOREGOING SHALL NOT LIMIT SELLER’S RIGHT TO RECOVERY
UNDER ANY INDEMNITY BY BUYER IN CONNECTION WITH THIS AGREEMENT OR RECOVERY OF
ANY ATTORNEYS FEES UNDER SECTION 13.8. SELLER WAIVES ANY RIGHT TO SPECIFIC
PERFORMANCE OR DAMAGES OTHER THAN AS SET FORTH IN THIS SECTION 2.2.5. BY
INITIALING IN THE SPACES WHICH FOLLOW, SELLER AND BUYER SPECIFICALLY AND
EXPRESSLY AGREE TO ABIDE BY THE TERMS AND PROVISIONS OF THIS SECTION 2.2.5
GOVERNING LIQUIDATED DAMAGES.

Seller (JR)             Buyer (JM)

Section 3. DUE DILIGENCE

3.1 Due Diligence Period; Inspection and Access.

3.1.1 Due Diligence Period. The “Due Diligence Period” shall mean the period
beginning on the Effective Date and ending at 5:00 p.m. Pacific Time on
December 12, 2008.

3.1.2 Due Diligence Investigation. During the Due Diligence Period, Buyer shall
have the right to conduct at its sole cost and expense such investigations,
studies, surveys, analyses and tests of the Property as it shall in its sole
discretion determine are necessary or desirable (the “Due Diligence
Investigation”). This investigation may include a physical inspection of the
Property, including, but not limited to, inspection and examination of soils,
environmental factors, if any, archeological information relating to the
Property, geological and other tests; a review and investigation of any zoning,
permits, reports, and engineering data; review of all governmental matters
affecting the Property (subject to the limitation set forth in Section 3.1.6
below); review of roofing, structural, mechanical, seismic and security systems
in Building B; review of the condition or title to the Property; review of
material documents relating to the ownership and operation of the Property; and
review of such other matters pertaining to an investment in the Property as
Buyer deems advisable. Seller shall also permit Buyer to inspect any connection
between the security system on the Property and that on the Retained Property as
well as any documents related to the operation of the security system to the
extent such documents relate to the Property (“Limited Security Review”). The
Limited Security Review shall be coordinated through and attended by Seller’s
authorized representative, and no other activity or inspection with respect to
the Retained Property is permitted by this Agreement. Should it be determined in
the course of the Due Diligence Investigation that there are interconnecting
utilities or other systems between the Property and the Retained Property,
Seller shall not unreasonably withhold, condition or delay consent to Buyer’s
request to conduct such further investigation of the Retained Property as is
reasonably necessary to evaluate such interconnection. All Buyer’s activities on
the Retained Property shall be at Buyer’s sole cost and expense.

 

- 4 -



--------------------------------------------------------------------------------

3.1.3 Access/Conditions. To conduct its Due Diligence Investigation, Buyer and
its representatives shall have the right of access to the Property during
reasonable business hours and upon at least one (1) business days’ prior notice.
Such access shall be coordinated through Seller’s authorized representative,
Roger Wang, P.E., EFI Director of Facilities (telephone number: 650-357-3186),
or any other individual designated by Mr. Wang, and Seller may require all such
access to be in the company of Seller’s authorized representative. This right of
entry shall be subject to the following conditions:

(a) The Due Diligence Investigation shall be conducted in full compliance with
each law, zoning restriction, ordinance, rule, regulation or requirement of any
governmental or quasi governmental agency (“Governmental Entity”) with
jurisdiction over the Property. Buyer shall not interfere with any occupant of
the Property and shall make every reasonable effort to accommodate the requests
of Seller, tenants of the Property and any other occupants of the Property
regarding conduct of the investigation so as to minimize interference with
business operations at the Property. Buyer shall not conduct any interviews or
discussions with any tenant without the prior written consent of Seller, which
Seller shall not unreasonably withhold, condition, or delay, and Seller shall
have the opportunity to have a representative present during such tenant
interviews or discussions.

(b) Prior to entering the Property to perform its Due Diligence Investigation of
the Retained Property or to perform the Limited Security Review, Buyer shall
provide to Seller a certificate of insurance showing that Buyer maintains in
full force and effect, a policy of comprehensive general liability insurance
(i) covering the activities of Buyer (including Buyer’s employees, independent
contractors and agents) in connection with the Due Diligence Investigation,
(ii) in an amount of not less than Three Million Dollars ($3,000,000) combined
single limit per occurrence from a carrier rated A- or better by Best’s Rating
Guide, (iii) naming Seller, its officers, directors, lenders, agents and
employees as additional insureds, and (iv) requiring at least thirty (30) days’
written notice to Seller prior to cancellation or reduction in coverage.

(c) All information supplied by Seller in the course of Buyer’s Due Diligence
Investigation shall remain the property of Seller. In the event Closing does not
occur or this Agreement is terminated for any reason, Buyer shall promptly
return to Seller all documents obtained from Seller and Seller’s agents;
provided, however, Buyer may retain a single copy of all such documents (other
than architectural drawings and construction specifications, which must be
returned to Seller) for archival purposes.

(d) Any investigation or other tests involving sampling or physical invasion of
the surface of the Property or physical sampling are to be made by Buyer only
after obtaining the express written consent of Seller, which may be withheld in
Seller’s sole discretion. Seller’s authorized representative and Seller’s
environmental consultants may attend any test or investigation at the Property
and shall be entitled, without cost, to duplicates of any samples taken by Buyer
(or, if duplicates are not reasonably attainable, Buyer may elect to deliver the
actual samples after testing) and to copies of all written reports and data
prepared by or on behalf of Buyer with respect to such sampling. Any request for
consent must be delivered to Seller and its authorized representative, together
with a reasonably detailed investigation plan sufficient for Seller to determine
the scope and logistics of the proposed investigation, at least three
(3) business days before the desired test. Any invasive sampling or testing
permitted by Seller shall be performed at Buyer’s sole cost in compliance with
all environmental laws and other requirements of Governmental Entities.
Depending on the nature of the invasive testing or sampling, Seller may require
an increase in the amount of insurance specified in Section 3.1.3(b).

 

- 5 -



--------------------------------------------------------------------------------

If in the course of its investigation, Buyer discovers any environmental
condition which Buyer or its consultants or contractors believes should be
reported to any Governmental Entity, Buyer shall provide to Seller full
information regarding the discovery, and Seller shall assume any and all
reporting obligations and shall indemnify, defend and hold Buyer, its employees,
authorized agents, consultants, contractors and representatives harmless from
any and all claims, Liens, demands, losses, damages, liabilities, fines,
penalties, charges, administrative and judicial proceedings and orders,
judgments, and all costs and expenses incurred in connection therewith
(including, without limitation, reasonable attorneys’ fees, reasonable costs of
defense, and reasonable costs and expenses of all experts and consultants)
(collectively referred to as “Claims”) arising directly or indirectly, in whole
or in part, out of any failure of Seller to fulfill such reporting obligations,
if any. If a Phase I environmental investigation report obtained during the Due
Diligence Period suggests that sampling is recommended, and if Seller consents
to such testing in accordance with this Section 3.1.3(d), Buyer may have
additional time to review and approve in its sole and unfettered discretion the
environmental condition of the Property for such additional period of time (the
“Environmental Diligence Period”) as is reasonably required to obtain permits
for such testing and to obtain the results and analysis thereof; provided that
(i) Buyer has approved all other matters relating to the Property other than the
Property’s environmental condition prior to expiration of the Due Diligence
Period, and (ii) in no event shall the Environmental Diligence Period extend
beyond December 30, 2008 without the prior written consent of Seller.

(e) Promptly after any physical inspection of the Property, if any damage to the
Property has resulted from such physical inspection, Buyer at its sole cost
shall restore the Property to the condition that existed immediately prior to
such inspection; provided that, if the Closing does not occur for any reason,
then Seller may elect to restore the Property itself and to charge the cost
thereof to Buyer (who shall pay the amount due within thirty (30) days after
delivery of an invoice from Seller).

(f) Buyer shall not permit any mechanics’ or other Liens to be filed against the
Property as a result of Buyer exercising its right of entry, and Buyer at its
sole cost shall cause any Liens (as defined in Section 5.8) so filed to be
removed within five (5) days after written notice from Seller, by bond or
otherwise.

(g) Buyer’s obligations under this Section 3.1.3 shall survive the termination
of this Agreement prior to Closing.

3.1.4 Indemnity. Buyer shall indemnify, defend and hold Seller, its officers,
directors, shareholders, affiliates, subsidiaries, lenders, employees,
contractors, agents, successors and assigns harmless from and against any and
all Claims, to the extent arising out of the acts or omissions of Buyer, its
agents, employees or contractors in the course of carrying out Buyer’s Due
Diligence Investigation and Limited Security Review, including but not limited
to:

(a) any investigative activity, or any other act or omission in connection with
the Due Diligence Investigation or Limited Security Review, by or on behalf of
Buyer or its employees, invitees, agents or contractors;

(b) any contract, agreement or commitment entered into or made by and between
Buyer and a third-party contractor in connection with the Due Diligence
Investigation or Limited Security Review; and

 

- 6 -



--------------------------------------------------------------------------------

(c) the investigation of the presence of Hazardous Materials (as defined in
Section 5.6.1(b)) or substances on the Property, the exacerbation of any
pre-existing environmental condition, in any case, as a result of any act or
omission of Buyer or Buyer’s employees, agents or contractors; provided, however
the indemnifications in this Section 3.1.4 shall not extend to the Claims
arising out of the discovery and/or reporting of existing conditions on the
Property. Buyer’s obligations under this Section 3.1.4 shall survive the
termination of this Agreement prior to Closing.

3.1.5 Delivery of Documents. In connection with Buyer’s Due Diligence
Investigation, Seller has provided or will provide to Buyer copies of all
development agreements, leases, service contracts, engineering
drawings/specifications, purchase orders/agreements, operating costs, use
permits, third-party reports, studies, operating statements, environmental
reviews, compliance inspection reports and other similar documents relating to
the Property in Seller’s possession or control (collectively, the “Due Diligence
Documents”). The Due Diligence Documents shall exclude (if any) (a) any item
that is subject to any legally recognized privilege (e.g., the attorney-client
privilege) and attorney work product, provided, however, Seller shall provide to
Buyer a general description of the categories of Due Diligence Documents claimed
to be excluded under this clause (a), (b) any document that contains proprietary
or confidential financial information not relating to the operation of the
Property, (c) any appraisals of the Property and (d) any item that Seller is
contractually or otherwise bound to keep confidential, provided, however, Seller
shall provide to Buyer a general description of the categories of Due Diligence
Documents claimed to be excluded under this clause (d). Except as expressly set
forth in this Agreement, Seller makes no representation or warranty relating to
the validity of the Due Diligence Documents, and Buyer acknowledges and agrees
that Buyer is responsible for verifying the accuracy of the Due Diligence
Documents. All information, including but not limited to the Due Diligence
Documents, supplied by Seller to Buyer pursuant to this Agreement shall remain
the property of Seller, except as provided in Section 3.1.3(c). In the event the
Closing does not occur, or this Agreement is terminated for any reason, Buyer
shall promptly return to Seller all documents, including but not limited to the
Due Diligence Documents, obtained from Seller and Seller’s agents, employees and
contractors except as provided in Section 3.1.3(c).

3.1.6 Contact with Government Entities. Buyer shall not contact any Governmental
Entity, including but not limited to the City, about the Property or this
Agreement without first having given Seller not less than twenty-four (24) hours
notice to Roger Wang of Buyer’s intent to contact the City or other Governmental
Entity. Buyer shall give Seller (i) copies of all written communications to or
from Governmental Entities, and (ii) at least 24 hours prior notice of any
meetings or telephone calls with Governmental Entities, so that Seller may
participate if it desires. Buyer shall not enter into any binding agreements
with Governmental Entities with respect to the Property that become effective
prior to the Closing.

3.1.7 Confidentiality. This Agreement, the Due Diligence Investigation, and the
Limited Security Review shall be subject to the terms and conditions of the
Mutual Nondisclosure Agreement entered into by the parties on August 18, 2008
(the “NDA”), all of which terms and conditions (other than Section 6 of the NDA)
are incorporated herein by this reference. With regard to this Agreement only,
the term “Purpose” in the NDA shall include evaluating the Property and
performing the Limited Security Review, and Buyer shall use all such information
solely for such Purpose. Buyer’s obligations under this Section 3.1.7 shall
survive the termination of this Agreement prior to Closing.

 

- 7 -



--------------------------------------------------------------------------------

3.1.8 Estoppel Certificates. Seller shall use commercially reasonable efforts to
obtain and deliver to Buyer prior to the end of the Due Diligence Period fully
completed and executed tenant estoppel certificates substantially in the form
attached as Exhibit E-1 and Exhibit E-2 from the existing tenants of Building B
(“Tenant Estoppel Certificates”). If Seller is unable to deliver the Tenant
Estoppel Certificates prior to the expiration of the Due Diligence Period,
Seller may elect, by written notice to Buyer, to close the transaction in
accordance with the terms and conditions of this Agreement by providing to Buyer
at Closing a Seller estoppel certificate substantially in the form attached as
Exhibit F-1 and Exhibit F-2 (the “Seller Estoppel Certificates”), in place of
any of the Tenant Estoppel Certificates not delivered.

3.2 Approval/Disapproval of Due Diligence Investigation. Buyer shall approve or
disapprove of the results of its Due Diligence Investigation in the exercise of
Buyer’s sole discretion by written notice (“Approval Notice”) delivered to
Seller no later than 5:00 p.m. on the last day of the Due Diligence Period.
Buyer’s disapproval shall terminate this Agreement, in which case the Initial
Deposit, together with all accrued interest, shall be returned to Buyer and,
except as otherwise provided herein, this Agreement shall be of no further force
and effect. Buyer’s failure to deliver the Approval Notice to Seller shall be
deemed disapproval. Notwithstanding any other provision of this Agreement to the
contrary, Buyer may elect to terminate this Agreement at any time during the Due
Diligence Period for any reason whatsoever in Buyer’s sole and unfettered
discretion, in which case the Initial Deposit, together with all accrued
interest, shall be returned to Buyer.

3.3 Preliminary Report. Buyer shall obtain a preliminary report or commitment
for title insurance (the “Preliminary Report”) covering the Property and issued
by First American Title located at 1700 South El Camino Real, Suite 108, San
Mateo, CA 94402, Attention: Karen Matsunaga (the “Title Company”), together with
a legible copy of each document, map and survey referred to in the Preliminary
Report.

3.4 Approval/Disapproval of Preliminary Report. Buyer shall approve or
disapprove of the Preliminary Report and any exceptions to title shown thereon
(the “Exceptions”) in the exercise of Buyer’s sole discretion on or before
December 1, 2008, subject to Buyer’s right to review and approve or disapprove
within five (5) days after receipt thereof any supplement to the Preliminary
Report resulting from any new title exception or the title company’s review of
an ALTA survey obtained by Buyer (“Title Supplement”). If Buyer disapproves
title, whether with respect to the Preliminary Report or a Title Supplement,
Buyer may elect to either (a) terminate this Agreement by giving Seller written
notice of termination within the applicable time period for review, or (b) give
Seller a written notice (“Disapproval Notice”) identifying the disapproved title
matters which Buyer will require to be removed or cured at or prior to Closing
(“Disapproved Title Matters”). Failure by Buyer to timely give either notice
approving the Preliminary Report and the Exceptions or the Disapproval Notice
shall be deemed approval. With respect to any Disapproved Title Matters, Seller
shall notify Buyer in writing within five (5) business days after Seller’s
receipt of the Disapproval Notice whether Seller will cause the Disapproved
Title Matters to be removed or cured at or prior to Closing. If Seller elects
not to remove or cure all Disapproved Title Matters, Buyer may, at its option,
by notice to Seller given prior to expiration of the Due Diligence Period, elect
to: (i) close the purchase of the Property and take title subject to any
Disapproved Title Matters which Seller elects not to remove or cure (subject to
satisfaction of the other conditions to Closing), or (ii) terminate this
Agreement.

 

- 8 -



--------------------------------------------------------------------------------

Section 4. CONDITIONS PRECEDENT

4.1 Buyer’s Conditions. Buyer’s obligations under this Agreement are subject to
the fulfillment of the following conditions at or prior to the Closing Date,
which conditions are for the benefit of Buyer only and the satisfaction or
fulfillment of which may be waived only in writing by Buyer:

4.1.1 Representations and Warranties True at Closing. Seller’s representations
and warranties contained in this Agreement that are qualified by materiality
shall be true and correct and any such representations and warranties that are
not qualified by materiality shall be true and correct in all material respects,
in each case, as of the Effective Date and as of the Closing Date, as though
such representations and warranties were made on and as of the Closing Date.

4.1.2 Performance. Seller shall have performed and complied in all material
respects with all covenants, agreements, terms and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing.

4.1.3 Title Policy. The Title Company shall on the Closing Date be irrevocably
and unconditionally committed to deliver to Buyer an ALTA extended coverage
owner’s policy of title insurance with such endorsements as Buyer shall
reasonably request (the “Title Policy”), with liability not less than the
Purchase Price showing fee title to the Property vested in Buyer, subject only
to the Exceptions approved by Buyer pursuant to Section 3.4. At Buyer’s option,
Buyer may obtain a Title Policy in an amount equal to the estimated value of
improvements to be construction on the Land.

4.1.4 REA. At Closing, Buyer and Seller shall have reached agreement on the
terms of, and entered into an agreement providing for reciprocal easements for
access, utilities, drainage and parking (the “REA”), and any required approvals
from the City pertaining to the REA shall have been obtained.

4.1.5 EFI Lease. At Closing, Buyer and Seller shall have reached agreement on
the terms of, and entered into a lease (the “EFI Lease”) pursuant to which Buyer
shall lease to Seller portions of Building B currently used by Seller for lab
and warehouse, for a period of time beginning on the Close of Escrow and
expiring on April 15, 2009.

4.1.6 Child Care Agreement. At Closing, Buyer and Seller shall reached agreement
on the terms of, and have entered into an agreement (the “Child Care Center
Agreement”) regarding the use of the Child Care Center by employees of Seller
after Closing provided that the Child Care Center Agreement will not obligate
Buyer to provide Seller’s employees use of the Child Care Center beyond July 15,
2009. For the avoidance of doubt, Buyer will have sole discretion on all matters
related to the Child Care Center after July 15, 2009. Notwithstanding anything
herein to the contrary, in no event shall Buyer terminate the use of the Child
Care Center by Seller’s employees without giving at least ninety (90) days prior
written notice to Seller and the relevant employees.

4.1.7 Assignment of Development Agreement. At Closing, Seller shall assign to
Buyer all of its right, title and interest in and to the Development Agreement
and shall obtain all consents to such assignment as may be required to validly
assign the Development Agreement. Such assignment (the “Assignment of
Development Agreement”) shall be substantially in the form attached as
Exhibit G.

4.1.8 Material Change in Entitlements for Property. There shall have been no
material change in Applicable Laws or the right to develop the Property in
accordance with the Development Agreement that would adversely affect Buyer’s
ability (with respect to cost or time to completion) under the Development
Agreement to construct on the Property no less than 542,000 gross square feet of
building area and a parking structure.

 

- 9 -



--------------------------------------------------------------------------------

4.1.9 Consent of Ground Lessee to Right of First Offer. Seller shall have
obtained the consent of the Ground Lessee to the granting of the Right of First
Offer as set forth in Section 10.6 below.

4.2 Seller’s Conditions. Seller’s obligations under this Agreement are subject
to the fulfillment of the following conditions at or prior to the Closing Date,
which conditions are for the benefit of Seller only and the satisfaction or
fulfillment of which may be waived only in writing by Seller:

4.2.1 Representations and Warranties True at Closing. Buyer’s representations
and warranties contained in this Agreement (i) that are qualified by materiality
shall be true and correct and (ii) any such representations and warranties that
are not qualified by materiality shall be true and correct in all material
respects, in each case, as of the Effective Date and as of the Closing Date, as
though such representations and warranties were made on and as of the Closing
Date.

4.2.2 Performance. Buyer shall have performed and complied in all material
respects with all covenants, agreements, terms and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing.

4.2.3 REA. Buyer and Seller shall have reached agreement on the terms of, and
entered into the REA, and any required approvals from the City pertaining to the
REA shall have been obtained.

4.2.4 EFI Lease. Buyer and Seller shall have reached agreement on the terms of,
and entered into the EFI Lease.

4.2.5 Child Care Center Agreement. Buyer and Seller shall have reached agreement
on the terms of, and entered into the Child Care Center Agreement.

4.2.6 Consent to Right of First Offer. Seller shall have obtained the written
consent of its Ground Lessee as described in Section 10.6.

4.3 Failure of Conditions.

4.3.1 Failure of a Condition for the Benefit of Buyer. If any of the conditions
to Closing set forth in Section 4.1 are not satisfied at the Closing Date, Buyer
may terminate this Agreement by written notice to Seller and the Title Company.
In the event of such termination of this Agreement, the Escrow shall be
terminated, the Deposit shall be returned to Buyer and all other funds and all
documents deposited with the Title Company shall be returned to the party having
deposited the same. The foregoing shall not affect Buyer’s remedies for a
default by Seller, which shall be governed by Section 11.

4.3.2 Failure of a Condition for the Benefit of Seller. If any of the conditions
to Closing set forth in Section 4.2 are not satisfied at the Closing Date for a
reason other than the default of Buyer, Seller may terminate this Agreement by
written notice to Buyer and the Title Company. In the event of such termination
of this Agreement, the Escrow shall be terminated, the Deposit shall be returned
to Buyer and all other funds and documents deposited with the Title Company
shall be returned to the part having deposited the same. The foregoing shall not
affect Seller’s remedies for a default by Buyer, which shall be governed by
Section 11.

 

- 10 -



--------------------------------------------------------------------------------

Section 5. SELLER’S REPRESENTATIONS AND WARRANTIES

5.1 Authority. Seller is a duly formed, validly existing corporation in good
standing in the State of Delaware, and is qualified to do business in the State
of California. Seller has the requisite power and authority to execute, deliver
and perform this Agreement. This Agreement and the other documents executed by
Seller in accordance herewith constitute legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms.
All actions and approvals required under Seller’s organizational documents and,
except as set forth on Schedule 5.1, any agreements of Seller with third parties
to sell, transfer, convey and deliver the Property and consummate the
transactions contemplated by this Agreement have been duly taken and obtained.
All persons acting for and on behalf of Seller have the necessary authority to
execute documents and to otherwise consummate this transaction.

5.2 No Conflict. Except as set forth on Schedule 5.2, the execution and delivery
of this Agreement, the consummation of the transactions provided for herein and
the fulfillment of the terms hereof will not result in a material breach of any
of the terms or provisions of, or constitute a material default under any
provision of Seller’s organizational documents or any agreement by which Seller
is bound, or any order or regulation of any court, regulatory body,
administrative agency or Governmental Entity having jurisdiction over Seller.

5.3 Contracts. Except as disclosed on the Preliminary Report or as listed in
Exhibit C and Exhibit D hereto, or provided in the Due Diligence Documents after
the Effective Date (collectively, the “Contracts”), there are no agreements
relating to the Property to which Seller is party and by which Buyer or the
Property will be bound after the Closing, other than those that can be
terminated without cause on no more than thirty (30) days’ notice and that are
listed in Exhibit C and Exhibit D. Except as noted on Exhibit C or Exhibit D,
the Contracts are in full force and effect and to Seller’s knowledge, binding on
the parties thereto. Seller has provided, or prior to the expiration of the Due
Diligence Period will provide, correct and complete copies of the Contracts to
Buyer.

5.4 Litigation. No litigation or other legal proceeding is pending, or to
Seller’s knowledge, proposed, threatened or anticipated with respect to the
Property or any matter affecting Seller’s ability to transfer the Property.

5.5 Legal Compliance. To Seller’s knowledge, except as otherwise disclosed in
Schedule 5.5, the Property and Seller’s operations concerning the Property are
not in violation of any applicable federal, state or local statute, law or
regulation (“Applicable Laws”), and no notice from any Governmental Entity has
been served upon Seller claiming any violation of Applicable Laws, or requiring
or calling attention to the need for any work, repairs, construction,
alterations or installation on or in connection with the Property in order to
comply Applicable Laws, with which Seller has not complied. If there are any
such notices with which Seller has complied, Seller shall provide Buyer with
copies thereof.

 

- 11 -



--------------------------------------------------------------------------------

5.6 Hazardous Materials; Asbestos.

5.6.1 Definitions. For purposes of this Agreement:

(a) “Environmental Law(s)” means all present and future laws that relate to the
protection of human health, public or worker safety, occupation health, wildlife
or the environment, including without limitation, (i) federal, state, regional
and local laws, regulations, rules, and other written requirements;
(ii) permits, orders, plans, guidelines and similar directives of all federal,
state, regional and local governmental authorities; and (iii) administrative and
judicial decrees, judgments, orders and directives.

(b) “Hazardous Material” means any substance which is designated, defined,
classified or regulated as a hazardous substance, hazardous material, toxic
substance, hazardous waste, pollutant or contaminant under any Environmental
Law, as currently in effect, including, without limitation, petroleum
hydrocarbons (including crude oil or any fraction thereof and all petroleum
products and additives thereto), PCBs, asbestos, explosives, corrosives, toxic
materials, flammable materials, infectious materials, radioactive materials,
carcinogenic materials, reproductive toxicants and mold.

(c) “Release” means any accidental or intentional spilling, leaking, pumping,
pouring, emitting, discharging, injecting, escaping, leaching, dumping or
disposing into the environment of any Hazardous Material (including the
abandonment or discarding of barrels, containers, and other receptacles
containing any Hazardous Material).

5.6.2 Representations. Except as otherwise disclosed in the Due Diligence
Documents, or disclosed to Buyer through any physical testing or inspection of
the Land or Improvements or otherwise:

(a) To Seller’s knowledge, Seller has not received any written notice of
violation issued pursuant to any Environmental Law with respect to the Land or
Improvements.

(b) To Seller’s knowledge, during Seller’s period of ownership of the Property,
there has been no Release by Seller on the Property of any Hazardous Materials
in violation of any applicable Environmental Laws.

(c) To Seller’s knowledge, during Seller’s period of ownership of the Property,
Seller has not installed any asbestos or asbestos-containing material in the
Property through construction, renovation or otherwise.

5.7 Government Action. There are no presently pending or to Seller’s knowledge,
contemplated or threatened (i) proceedings by any Governmental Entity to condemn
or demolish the Land or Improvements or any part of them, or (ii) proceedings to
declare the Land or Improvements or any part of them a nuisance. To Seller’s
knowledge there are no presently pending zoning changes, or other proceedings or
actions (including legislative action) by any Governmental Entity that will in
any way affect the size of, use of, improvements on, construction on, or access
to the Property, except as disclosed in Schedule 5.7.

5.8 Liens. Except as set forth in Schedule 5.8, there are no liens, pledges,
charges, security interests, encumbrances or other claims of any kind
(collectively “Liens”) with respect to the Personal Property that will not be
paid at Closing.

5.9 Seller’s Knowledge. For purposes of this Agreement, the phrase “to Seller’s
knowledge” or other similar phrases shall mean to the current actual knowledge
of John Ritchie, Roger Wang and Seller’s general counsel without any duty of
inquiry or investigation. The individuals named in this Section 5.9 shall have
no personal liability for any of Seller’s representations or warranties by
reason of being named herein.

 

- 12 -



--------------------------------------------------------------------------------

5.10 Survival of Seller’s Representations and Warranties. The representations
and warranties set forth in this Section 5 are made as of the Effective Date and
are remade as of the Closing Date and shall not be deemed to be merged into or
waived by the instruments of Closing, but shall survive the Closing until 11:59
p.m. Pacific Time on the first anniversary of the date of Closing (“Survival
Expiration Date”). Buyer shall have the right to bring an action thereon only if
Buyer has given Seller written notice of the circumstances giving rise to the
alleged breach on or before the Survival Expiration Date.

5.11 Notice of Changed Circumstances. If Seller becomes aware of any fact or
circumstance that would render false or misleading a representation or warranty
made by Seller, Seller shall immediately give written notice of such fact or
circumstance to Buyer.

5.12 Inaccuracies Known to Buyer. Any fact, condition or circumstance actually
known by or disclosed to Buyer prior to the expiration of the Due Diligence
Period that contradicts or renders untrue any warranty or representation made by
Seller under this Agreement, shall render such warranty or representation
superseded and of no effect to the extent of such contradiction or untruth. If
such fact, condition or circumstance known by or disclosed to Buyer prior to the
expiration of the Due Diligence Period renders any warranty or representation of
Seller untrue in a material respect, Buyer shall have the right to elect, as
Buyer’s sole and exclusive remedy, either: (i) to terminate this Agreement and
receive the return of the Deposit, or (ii) to waive such contradiction or
untruth and proceed to Closing in accordance with this Agreement.

Section 6. BUYER’S REPRESENTATIONS

6.1 Buyer’s Authority. Buyer hereby represents and warrants to Seller that Buyer
has the requisite power and authority to execute, deliver and perform this
Agreement. This Agreement and the other documents executed by Buyer in
accordance herewith constitute legal, valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their respective terms. All persons
acting for and on behalf of Buyer have the necessary authority to execute
documents and to otherwise consummate this transaction.

6.2 Financing. Buyer has or will on the Closing Date have all funds necessary to
consummate the transactions contemplated by this Agreement.

6.3 Litigation. To Buyer’s actual knowledge (without inquiry or investigation)
there is no pending litigation, administrative proceeding, or other legal action
or act by a Governmental Entity which would prevent the Closing in accordance
with the terms of this Agreement.

6.4 Survival of Buyer’s Representations and Warranties. The representations and
warranties set forth in this Section 6 are made as of the Effective Date and are
remade as of the Closing Date and shall not be deemed to be merged into or
waived by the instruments of Closing, but shall survive the Closing until the
Survival Expiration Date. Seller shall have the right to bring an action thereon
only if Seller has given Buyer written notice of the circumstances giving rise
to the alleged breach before the Survival Expiration Date.

 

- 13 -



--------------------------------------------------------------------------------

6.5 Notice of Changed Circumstances. If Buyer becomes aware of any fact or
circumstance that would render false or misleading a representation or warranty
made by Buyer, Buyer shall immediately give written notice of such fact or
circumstance to Seller.

Section 7. AS-IS; INDEMNITY; RELEASE

7.1 “AS IS” SALE.

7.1.1 NO RELIANCE ON DISCLOSURES. ACKNOWLEDGING (A) BUYER HAS ACQUIRED AND OWNS
REAL PROPERTY IN FOSTER CITY IN THE VICINITY OF THE PROPERTY; (B) BUYER HAS HAD
OR WILL HAVE AN ADQUATE TIME TO MAKE AN EVALUATION OF THE PROPERTY; (C) BUYER
HAS ENTERED INTO THIS AGREEMENT WITH THE INTENTION OF MAKING AND RELYING UPON
ITS OWN INVESTIGATION OR THAT OF THIRD PARTIES WITH RESPECT TO THE PHYSICAL,
ENVIRONMENTAL, ECONOMIC AND LEGAL CONDITION OF THE PROPERTY, (D) BUYER HAS
CONTRACTED OR MAY CONTRACT WITH CERTAIN ADVISORS AND CONSULTANTS, INCLUDING BUT
NOT LIMITED TO ENVIRONMENTAL CONSULTANTS, ENGINEERS AND GEOLOGISTS, SOILS AND
SEISMIC EXPERTS, TO CONDUCT SUCH ENVIRONMENTAL, GEOLOGICAL, SOIL, HYDROLOGY,
SEISMIC, PHYSICAL, STRUCTURAL, MECHANICAL AND OTHER INSPECTIONS OF THE PROPERTY
AS BUYER DEEMS TO BE NECESSARY AND THAT BUYER HAS REVIEWED OR WILL REVIEW ALL
SUCH REPORTS AS WELL AS ALL MATERIALS AND OTHER INFORMATION GIVEN OR MADE
AVAILABLE TO BUYER BY SELLER, BUYER AGREES, SUBJECT TO THE REPRESENTATIONS AND
WARRANTIES SET FORTH HEREIN, TO TAKE THE PROPERTY “AS-IS,” “WHERE-IS,” AND WITH
ALL FAULTS AND CONDITIONS THEREON. ANY INFORMATION, REPORTS, STATEMENTS,
DOCUMENTS OR RECORDS PREPARED BY THIRD PARTIES (COLLECTIVELY, THE “DISCLOSURES”)
PROVIDED OR MADE TO BUYER OR ITS CONSTITUENTS BY SELLER OR ANY OF SELLER’S
AFFILIATES SHALL NOT BE REPRESENTATIONS OR WARRANTIES OF SELLER. EXCEPT AS
EXPRESSLY SET FORTH HEREIN, BUYER SHALL NOT RELY ON SUCH DISCLOSURES, BUT
RATHER, BUYER SHALL RELY ONLY ON ITS OWN INSPECTION OF THE PROPERTY.

7.1.2 DISCLAIMER OF WARRANTIES. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT,
SUBJECT TO THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT, SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS ANY
REPRESENTATIONS AND WARRANTIES BY SELLER OR ON BEHALF OF SELLER OR OTHERWISE,
WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO,
CONCERNING OR WITH RESPECT TO THE PROPERTY OR MATTERS AFFECTING THE PROPERTY,
INCLUDING WITHOUT LIMITATION (A) THE NATURE, QUALITY OR CONDITION OF THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY; (B) THE
INCOME TO BE DERIVED FROM THE PROPERTY, (C) THE SUITABILITY OF THE PROPERTY FOR
ANY AND ALL ACTIVITIES AND USES WHICH BUYER MAY CONDUCT THEREON, (D) THE
COMPLIANCE OF OR BY THE PROPERTY WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS
OF ANY APPLICABLE GOVERNMENTAL ENTITY, INCLUDING BUILDING, HEALTH, SAFETY, LAND
USE AND ZONING LAWS, REGULATIONS AND ORDERS; (E) THE HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY;
(F) STRUCTURAL AND OTHER ENGINEERING CHARATERISTICS (INCLUDING SEISMIC DAMAGE);
(G) THE PRESENCE, EXISTENCE OR ABSENCE OF TERMITES, PESTS, HAZARDOUS WASTES,
TOXIC SUBSTANCES OR OTHER ENVIRONMENTAL MATTERS OR (H) ANY OTHER INFORMATION
PERTAINING TO THE PROPERTY OR THE MARKET AND PHYSICAL ENVIRONMENTS IN WHICH IT
IS LOCATED.

 

- 14 -



--------------------------------------------------------------------------------

7.1.3 RELEASE OF CLAIMS. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, BUYER, ITS SUCCESSORS AND ASSIGNS, HEREBY UNCONDITIONALLY AND
ABSOLUTELY WAIVE, RELEASE AND AGREE NOT TO MAKE ANY CLAIM OR BRING ANY COST
RECOVERY ACTION OR CLAIM FOR CONTRIBUTION OR OTHER ACTION OR CLAIM AGAINST
SELLER OR SELLER’S AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, LENDERS,
SUCCESSORS AND ASSIGNS FOR ANY “CLAIMS” (AS DEFINED IN SECTION 3.1.3) OR
COMPENSATION WHATSOEVER, DIRECT OR INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR
UNFORESEEN, ACCRUED OR UNACCRUED, LIQUIDATED OR UNLIQUIDATED, FIXED OR
CONTINGENT, WHICH BUYER EVER HAD, NOW HAS OR MAY HAVE, OR WHICH MAY ARISE IN THE
FUTURE ON ACCOUNT OF OR IN ANY WAY GROWING OUT OF OR IN CONNECTION WITH (A) ANY
FEDERAL, STATE, OR LOCAL ENVIRONMENTAL OR HEALTH AND SAFETY LAW OR REGULATION,
INCLUDING WITHOUT LIMITATION THE COMPREHENSEIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, 42 U.S.C. SECTION 9601, AS AMENDED OR
ANY STATE EQUIVALENT, OR ANY SIMILAR LAW NOW EXISTING OR HEREAFTER ENACTED OR
(B) ANY ENVIRONMENTAL CONDITIONS WHATSOEVER ON ABOUT OR UNDER THE PROPERTY OR
(C) SUBJECT TO THE PROVISIONS OF SECTION 7.1.5 BELOW, ANY OTHER MATTER RELATING
TO OR CONNECTED WITH THE CONDITION OF THE PROPERTY. THE PROVISIONS OF THIS
SECTION 7 SHALL SURVIVE THE CLOSING. BUYER REPRESENTS TO SELLER THAT BUYER HAS
CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF PROPERTY AS
BUYER DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE
PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH
RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY,
AND WILL RELY UPON SAME.

7.1.4 RELEASE OF CERTAIN CLAIMS. WITH RESPECT TO THE FOREGOING RELEASE OF
CLAIMS, IN GIVING SUCH RELEASE, BUYER ACKNOWLEDGES THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, AS AMENDED OR MODIFIED, WHICH PROVIDES THAT:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BUYER HEREBY SPECIFICALLY ACKNOWLEDGES THAT BUYER HAS CAREFULLY REVIEWED THIS
SECTION 7 AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL, IS FULLY AWARE OF ITS
CONSEQUENCES, AND THAT THE PROVISIONS OF THIS SECTION 7 ARE A MATERIAL PART OF
THIS AGREEMENT; PROVIDED, HOWEVER, SUCH RELEASE, WAIVER OR DISCHARGE PURSUANT TO
THIS SECTION 7 SHALL NOT APPLY AND SHALL BE OF NO FORCE OR EFFECT AS TO ANY
CLAIMS RELATING TO (I) SELLER’S BREACH OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE BREACH OF ANY REPRESENTATION OR WARRANTY EXPRESSLY SET FORTH IN
THIS AGREEMENT, (II) SELLER’S FRAUD (III) SELLER’S INTENTIONAL MISREPRESENTATION
(IV) CLAIMS DESCRIBED IN SECTION 7.1.5, OR (V) THAT SELLER’S ESTOPPEL
CERTIFICATE, IF ANY, WAS IN ANY MANNER MATERIALLY FALSE.

Seller (JR)            Buyer (JM)

 

- 15 -



--------------------------------------------------------------------------------

7.1.5 Third Party Claims. In the event there are third party actions, suits or
legal proceedings (the “Proceeding”) for injury or death to persons or damage to
property arising out of or relating to events occurring on the Property during
Seller’s ownership of the Property, then Buyer shall have the right to tender
defense of any such Proceeding to Seller, and Seller shall indemnify, defend and
hold Buyer harmless from and against any losses, damages, liabilities, fines,
penalties, charges and all costs and expenses incurred or suffered by Buyer in
connection with or relating to the Proceeding; provided, however, that Seller
shall have no such obligation unless: (a) Buyer notifies Seller in writing
within forty-five (45) days of the date Buyer becomes first aware of the
commencement of a Proceeding against Buyer (provided that no failure or delay in
giving notice will relieve Seller from its indemnity obligation, except to the
extent that Seller is prejudiced by such failure or delay); (b) Buyer provides
Seller with copies of all documents received by Buyer relating to the
Proceeding; (c) Buyer gives Seller, with reputable counsel of Seller’s choosing,
the sole power to direct and control the settlement and defense of the
Proceeding, provided that Seller will not settle a Proceeding without Buyer’s
consent unless (i) all claims in the Proceeding against Buyer will be dismissed
with prejudice as part of the settlement and (ii) the sole relief provided is to
be paid in full or performed by Seller; and (d) Buyer uses commercially
reasonable efforts to cooperate and assist Seller in its defense or settlement
of the Proceeding. This Section 7.1.5 shall in no way apply to or alter Buyer’s
release of claims set forth in Section 7.1.3(A) and 7.1.3(B).

7.2 Survival. Buyer’s agreements and covenants under this Section 7 shall
survive the Closing.

Section 8. OPERATION OF THE PROPERTY PENDING THE CLOSING

8.1 Normal Course of Business. Seller shall use commercially reasonable efforts
to continue to operate, manage and maintain the Property in such condition so
that the Property shall be in substantially the same condition as of the Closing
Date as it was on the Effective Date, ordinary wear and tear excepted. Ordinary
wear and tear shall not include any failure by Seller to utilize good
maintenance practices. Seller shall maintain all existing insurance policies in
connection with the Property. Except as may be required with respect to Seller
or Seller’s Property by the REA or the Declaration of Covenants, Conditions and
Restrictions for Vintage Park dated December 27, 1985, and recorded December 27,
1985 in the Official Records of the County as Document No. 85138387 Seller’s
existing liability and property insurance pertaining to the Property may be
canceled by Seller as of the Closing Date. Seller shall not make any material
alterations to the Property without the prior written approval of Buyer, which
may be withheld in Buyer’s sole discretion.

8.2 No New Leases. Seller shall not enter into any new leases for any portion of
the Property, or modify, extend or terminate any of the existing Leases, without
the prior written consent of Buyer.

8.3 Maintenance of Condition of Title. During the term of this Agreement, Seller
shall not allow any Lien or any other matter to cause the condition of title to
the Property to be changed from that as existed as of the Effective Date,
without Buyer’s prior written consent.

 

- 16 -



--------------------------------------------------------------------------------

8.4 Leases. Between the date of this Agreement and the Closing Date, Seller
shall not, without Buyer’s prior written consent, in Buyer’s sole and absolute
discretion, (i) renew any Leases, (ii) amend any Leases, (iii) terminate any
Leases or (iv) enter into any leases affecting the Property.

8.5 Contracts. Seller will not enter into any purchase contract obligation which
will not be paid in full prior to the Closing Date or any service, maintenance,
or management, design or improvement contract that cannot be canceled upon
thirty (30) days’ notice at no cost to Buyer unless Seller first obtains the
written approval of Buyer, in Buyer’s sole discretion.

8.6 Mutual Cooperation. Seller and Buyer shall each cooperate with the other in
pursuing the matters required to be performed by the other as set forth in this
Agreement and otherwise shall use commercially reasonable efforts to fulfill the
conditions to Closing.

8.7 Further Encumbrances. Seller shall not execute any documents or otherwise
take any action that will have the result of further encumbering the Property in
any fashion.

Section 9. CLOSING

9.1 Time. Provided that all conditions set forth in Section 4 have been either
satisfied or waived by the appropriate party, the parties shall close the
transaction contemplated by this Agreement (the “Closing”), on a date designated
by Buyer after January 1, 2009 and before January 29, 2009, unless otherwise
agreed in writing by the parties (the “Closing Date”). Buyer shall give Seller
at least thirty-five (35) days prior written notice of the Closing Date.

9.2 Escrow. The terms of this Agreement (including, but not limited to, the
terms contained in this Section 9), together with such additional instructions
as the Title Company shall reasonably request and to which the parties shall
agree, shall constitute the escrow instructions to the Title Company. If there
is any inconsistency between this Agreement and any additional escrow
instructions given to the Title Company, this Agreement shall control unless the
intent to amend this Agreement is clearly and expressly stated in the additional
escrow instructions. Buyer and Seller shall cause the Title Company to execute
and deliver a counterpart of this Agreement to each of them.

9.3 Seller’s Deposits Into Escrow. Seller shall deposit into escrow on or before
Closing the following documents:

9.3.1 Grant Deed. A duly executed and acknowledged grant deed in the form of
Exhibit H, conveying good and marketable fee simple title to the Property to
Buyer, subject only to the Exceptions (if any) approved or deemed approved by
Buyer pursuant to Section 3.4 (the “Grant Deed”);

9.3.2 Bill of Sale. A duly executed bill of sale in the form of Exhibit I,
conveying the Personal Property to Buyer without representation or warranty (the
“Bill of Sale”);

9.3.3 Lease Assignment. A duly executed and acknowledged assignment in the form
of Exhibit J, assigning to Buyer all of Seller’s interest as landlord under each
of the Leases (the “Lease Assignment”);

9.3.4 EFI Lease. A duly executed EFI Lease.

 

- 17 -



--------------------------------------------------------------------------------

9.3.5 REA. A duly executed and acknowledged REA.

9.3.6 Assignment of Contracts and General Assignment. A duly executed assignment
in the form of Exhibit K, assigning to Buyer all of Seller’s interest in the
Contracts and Other Assets (the “General Assignment”);

9.3.7 Assignment of Development Agreement. A duly executed and acknowledged
Assignment of Development Agreement;

9.3.8 Child Care Center Agreement. A duly executed Child Care Center Agreement;

9.3.9 Non-Foreign Certificate. A duly executed certificate of Seller stating
that Seller is not a “foreign person” within the meaning of Section 1445(f) of
the Internal Revenue Code of 1986, as amended (the “Non-Foreign Certificate”);

9.3.10 Withholding Affidavit. Seller’s affidavit of nonforeign status as
contemplated by California Revenue and Taxation Code Sections 18662 and 18668
(the “Withholding Affidavit”);

9.3.11 Natural Hazard Disclosure Statement. A completed and executed natural
hazard disclosure statement, which shall disclose whether the Property is
located within one (1) or more of the six (6) natural hazard zones specified in
California Civil Code Section 1103.2 (the “Natural Hazard Disclosure
Statement”); and

9.3.12 Seller Estoppels. Any Seller Estoppels required pursuant to
Section 3.1.8.

9.3.13 Tenant Notices. Letters addressed to each tenant of the Property,
identifying Buyer as the new owner of the Property and stating the address to
which future rent payments and correspondence should be sent (the “Tenant
Notices”) in the form attached hereto as Exhibit L; and

9.3.14 Other. Such additional documents, including written escrow instructions
consistent with this Agreement, as may be reasonably necessary for conveyance of
the Property in accordance with the terms of this Agreement.

9.4 Buyer’s Deposits into Escrow. Buyer shall deposit into escrow on or before
Closing:

9.4.1 Purchase Price. The balance of the Purchase Price in accordance with the
provisions of Section 2, plus or minus prorations and closing costs as provided
in Section 9.6, by electronic transfer of immediately available funds;

9.4.2 Lease Assignment. A counterpart of the Lease Assignment duly executed by
Buyer;

9.4.3 EFI Lease. A counterpart of the EFI Lease duly executed by Buyer;

9.4.4 Reciprocal Easement Agreement. A counterpart of the REA duly executed and
acknowledged by Buyer.

 

- 18 -



--------------------------------------------------------------------------------

9.4.5 General Assignment. A counterpart of the General Assignment duly executed
by Buyer;

9.4.6 Assignment of Development Agreement. A counterpart of the Assignment of
Development Agreement duly executed and acknowledged by Buyer;

9.4.7 Child Care Center Agreement. A counterpart of the Child Care Center
Agreement duly executed by Buyer; and

9.4.8 Other. Such additional documents, including written escrow instructions
consistent with this Agreement, as may be reasonably necessary for conveyance of
the Property in accordance with this Agreement.

9.5 Closing. When the Title Company has received all documents and funds
identified in Sections 9.3 and 9.4 has received written notification from Buyer
and Seller that all conditions to Closing have been satisfied or waived; and the
Title Company is irrevocably committed to issue the Title Policy as described in
Section 4.1.3, then, and only then, the Title Company shall take the following
actions in the following chronological order:

9.5.1 Record the REA, the Grant Deed, the Assignment of Development Agreement
and the Lease Assignment (the “Recordable Documents”), in that order;

9.5.2 Issue the Title Policy to Buyer;

9.5.3 Deliver to Buyer: (i) a conformed copy (showing all recording information
thereon) of the Recordable Documents, (ii) the original Bill of Sale,
(iii) fully executed originals of the General Assignment, EFI Lease, and Child
Care Center Agreement, (iv) the Non-Foreign Certification, (v) the Withholding
Affidavit, (vi) the Natural Hazard Disclosure Statement, (vii) the Seller
Estoppels, if any, (viii) the Tenant Notices; and

9.5.4 Deliver to Seller: (i) a conformed copy (showing all recording information
thereon) of the Recordable Documents, (ii) fully executed originals of the
General Assignment, EFI Lease and Child Care Center Agreement and (iii) the
Purchase Price (as adjusted pursuant to Section 9.6).

The Title Company shall prepare and sign closing statements showing all receipts
and disbursements and deliver copies to Buyer and Seller.

9.6 Prorations and Closing Costs. Subject to the other provisions of this
Section 9.6, all receipts and disbursements of the Property will be prorated as
of 11:59 p.m. Pacific Time on the day immediately preceding the Closing Date.
Not less than five (5) business days prior to the Closing, the Title Company
shall submit to Buyer and Seller for their approval a tentative prorations
schedule showing the categories and amounts of all prorations proposed. The
parties shall agree on a final prorations schedule prior to the Closing. If
following the Closing either party discovers an error in the prorations
statement, it shall notify the other party and the parties shall promptly make
any adjustment required. The provisions of this Section 9.6 shall survive the
Closing.

9.6.1 Property Rents. Buyer shall be credited and Seller charged with rent and
other payments, including percentage rent and operating costs, due by tenants
under the Leases for periods subsequent to the Closing Date. Rent under the
Leases shall be apportioned as of the

 

- 19 -



--------------------------------------------------------------------------------

Closing Date (with the Closing Date belonging to Buyer) on the basis of a
365-day year. All rents and other sums received by Buyer after the Closing Date
shall be applied first to rent and other obligations accrued or due on or after
the Closing Date and then to unpaid rent accruing prior to the Closing Date.
Buyer hereby agrees to promptly pay to Seller any amounts due to Seller after
Closing. Seller shall be permitted to pursue its remedy for collection of any
rent arrearages applicable to the period prior to the Closing Date.

9.6.2 Security Deposits. Buyer shall be entitled to credit against its
obligation to pay the Purchase Price for the total sum of all rental deposits,
security deposits, and other deposits paid to Seller by tenants under any
Leases, except to the extent such deposits have been applied in accordance with
the terms of any Lease.

9.6.3 Property Taxes. All real and personal property taxes, assessments,
improvement bonds and other similar expenses, if any, whether payable in
installments or not, including, without limitation, all supplemental taxes
attributable to the period prior to the Closing Date for the calendar year in
which the Closing occurs, shall be prorated to the Closing Date, based on the
latest available tax rate and assessed valuation. If the amount of any
installment of real property taxes is not known as of the Closing Date, then a
proration shall be made by the parties based on a reasonable estimate of the
real property taxes applicable to the Property and the parties shall adjust the
proration when the actual amount becomes known upon the written request of
either party made to the other. In the event any error in proration is
discovered post-closing, each party agrees to pay to the other any amount
required to adjust and correct the error in proration within thirty (30) days of
written demand.

9.6.4 Utility Charges. All utility charges attributable to the period before the
Closing Date shall be paid by Seller. Seller shall cause all meters to be read
on the day before the Closing Date. All utility security deposits, if any, shall
be retained by Seller or, if Buyer elects, shall be assigned to Buyer and
credited to Seller at Closing.

9.6.5 Closing Costs. Seller shall pay all county transfer taxes. Buyer shall pay
the cost of (i) the Title Policy, and any additional coverage or endorsements
desired by Buyer, (iii) the survey costs, if any, in connection with obtaining
an ALTA survey or extended coverage, and (iv) all escrow fees. Seller and Buyer
shall each pay all other closing costs in accordance with County custom.

9.7 Possession. Seller shall deliver exclusive right of possession to the
Property to Buyer on the Closing Date, subject only to the Exceptions (if any)
approved by the Buyer pursuant to Section 3.4 and the rights of any tenants
under the Leases.

Section 10. ADDITIONAL COVENANTS

10.1 Fitness Center. Building B currently contains a fitness center (the
“Fitness Center”), which is currently used by Seller’s employees. From and after
the Closing until the earlier of (i) the date Seller has constructed its own gym
facilities in Building A or (ii) July 15, 2009, Buyer shall permit individuals
who are employees of the Seller as of the Effective Date, and continue to be
employed by Seller thereafter, to continue to use the Fitness Center during its
hours of operation, at no charge or cost to Seller or Seller’s employees. Seller
shall indemnify, defend and hold Buyer its employees, authorized agents,
consultants, contractors and representatives harmless from any Claims arising
directly or indirectly, in whole or in part, out of any use of the Fitness
Center by Seller’s employees, and the foregoing indemnification shall extend to
Claims arising out of or alleged to arise out of Buyer’s active or passive
negligence.

 

- 20 -



--------------------------------------------------------------------------------

10.2 Parking. Parking for Building A is currently provided on portions of the
Property. During the Due Diligence Period, Buyer and Seller will negotiate in
good faith to arrive at a mutually agreeable plan regarding the initial
allocation and location of parking for Buyer’s and Seller’s employees upon
Closing as well as provisions for making modifications to this initial
allocation and location as a function of Gilead’s development of the Property.
If Buyer and Seller have not arrived at an agreement by December 8, 2008, Buyer
and Seller will agree in the REA that Seller shall have perpetual parking rights
sufficient to meet the requirements of Seller’s current use permit for the
Retained Property and such that neither Buyer’s nor Seller’s employees will have
any priority on specific parking spots or locations; provided that Buyer will
have the sole and absolute discretion regarding the development and location of
all parking lots, garages or other facilities so long as parking for Building A
is in compliance with the applicable use permits. In no event shall Seller be
required to pay for any costs of construction of any parking structure on the
Property, but Seller shall pay a pro rata share of ordinary and reasonable
maintenance and repair costs of such parking facilities (whether on-grade or
structured) based on relative number of parking spaces utilized by Buyer and
Seller.

10.3 Skywalk. Building A and Building B are currently connected by a skywalk. At
the end of the Due Diligence Period, Buyer shall inform Seller whether Buyer
wishes to acquire the skywalk as part of Building B. If Buyer so elects, the REA
shall include an easement for the benefit of Buyer for access, maintenance and
repair of the skywalk. From and after April 16, 2009, Seller and Buyer shall
each have the right, at their respective discretion, to close off access to the
skywalk at any time, on written notice to the other party. In addition, if Buyer
acquires the skywalk, Buyer shall have the right to remove the skywalk at any
time, in compliance with all applicable laws; provided that: (i) Seller shall
have the right to review and approve any plans for demolition of the skywalk,
such approval not to be unreasonably withheld, conditioned or delayed;
(ii) Buyer shall cooperate with Seller to minimize disruption to Seller’s
operations at the Retained Property; (iii) Buyer shall bear all costs and
expenses in connection with such demolition work, including without limitation
the costs of repair of any damage to Building A and/or the Retained Property,
and (iv) Buyer and Seller shall have entered into an agreement reasonably
satisfactory to Seller providing for Buyer’s access to the Retained Property for
demolition purposes and an indemnity with respect to Claims arising from the
demolition work.

10.4 Forms of Agreements. During the Due Diligence Period, Buyer and Seller
shall endeavor in good faith to agree upon the forms of the REA, the EFI Lease,
and any other document or instrument reasonably necessary to carry out the
intent of this Agreement.

10.5 Press Release/Public Disclosure. Subject to applicable law or any listing
agreement with a securities exchange or NASDAQ, (i) Buyer and Seller shall
consult with each other before issuing or making, and to the extent reasonably
practicable, shall provide each other with a reasonable opportunity to review
and comment upon, any press release or other public statement or filing relating
to this Agreement or any of the transactions contemplated hereby and (ii) each
party shall obtain the other party’s prior approval of any press release
disclosing the sale of the Property pursuant to this Agreement.

10.6 First Offer Right. Subject to the approval by Seller’s ground lessee of the
Retained Property (the “Ground Lessee”) and in consideration of the Purchase
Price, Buyer shall have a right of first offer (the “Right of First Offer”) to
purchase or lease the Retained Property on the terms set forth in this
Section 10.6. Seller shall use commercially reasonable efforts to obtain the
Ground Lessee’s consent to the Right of First Offer prior to expiration of the
Due Diligence Period.

 

- 21 -



--------------------------------------------------------------------------------

10.6.1 If Seller elects to sell or lease any portion of the Retained Property to
any unaffiliated third party, prior to conducting any marketing activity, Seller
will deliver to Buyer a written offer (the “Offer”) setting forth all the
material terms upon which Seller proposes to sell or lease the Retained Property
and offering to sell or lease the Retained Property to Buyer on the same terms.
Buyer shall have ten (10) business days after receipt of an Offer in which to
notify Seller (the “Notice”) that it would like to purchase the Property on the
terms set forth in the Offer. If Buyer provides the Notice, within a reasonable
time thereafter Seller and Buyer shall enter into a mutually satisfactory
purchase and sale agreement (on substantially similar terms as this Agreement to
the extent such terms are relevant) with respect to the sale of the Retained
Property, or a mutually satisfactory lease of the Retained Property, and the
sale or lease of the Retained Property will be completed pursuant to such
agreement or lease. If Buyer does not timely deliver the Notice or rejects the
Offer or if despite reasonable good faith efforts, Buyer and Seller fail to
enter into a purchase agreement or lease within forty-five (45) days after
delivery of Buyer’s Notice, Seller may sell or lease the Retained Property
pursuant to Section 10.6.2.

10.6.2 If Buyer does not timely deliver the Notice, Seller may sell or lease the
Retained Property to any unaffiliated third party on any terms desired by Seller
so long as the terms are not “materially more favorable” to the third party
buyer than those of the Offer. In the event that the proposed terms of a sale or
lease are “materially more favorable” than the terms of the Offer, then Seller
shall re-offer the Retained Property to Buyer on such terms and Buyer shall have
five (5) business days after receipt of the written re-offer in which to deliver
a Notice with respect to the re-offer. If Buyer provides the Notice, then within
a reasonable time thereafter, Seller and Buyer shall enter into a mutually
satisfactory purchase and sale agreement on substantially similar terms as this
Agreement to the extent such terms are relevant) with respect to the sale of the
Retained Property, or a mutually satisfactory lease, as the case may be, and the
sale or lease will be completed pursuant to such agreement or lease. If Buyer
does not timely deliver the Notice or rejects the re-offer, or if despite
reasonable good faith efforts, Buyer and Seller fail to enter into a purchase
agreement or lease within forty-five (45) days after delivery of Buyer’s Notice,
Seller may sell or lease the Retained Property to any unaffiliated third party
on terms that are not “materially more favorable” to the third party buyer than
the terms of the re-offer. For the purpose of this Paragraph, “materially more
favorable” means that the aggregate value of the purchase price (or rent) and
the other economic terms of the third-party purchase (or lease) is lower than
ninety-five percent (95%) of the purchase price (or rent) and the other economic
terms of the Offer or re-offer, as applicable.

10.6.3 Notwithstanding that Buyer may have rejected or not timely delivered a
Notice with respect to an Offer or re-offer, Seller shall keep Buyer informed
about Seller’s efforts to market the Retained Property, and Buyer’s Right of
First Offer shall continue until the Retained Property is sold to Buyer or a
third party in accordance with Section 10.6. If, and only if, Seller sells the
Retained Property to a third party in compliance with the terms of this
Section 10.6, the Retained Property shall no longer be subject to Buyer’s Right
of First Offer. The provisions of this Section 10.6 shall not apply to any sale
or lease of any portion of the Retained Property to any wholly-owned subsidiary
of Seller, or to any transfer in connection with a merger, acquisition or
consolidation of Seller.

 

- 22 -



--------------------------------------------------------------------------------

10.6.4 Buyer’s Right of First Offer shall be subject and subordinate at all
times to the lien of any mortgage, deed of trust, ground lease, synthetic lease
or other financing instruments which may now exist or hereafter be executed, for
which the Retained Property or any ground leases or underlying leases, or
Seller’s interest or estate in any of said items, is specified as security.
Buyer agrees to execute and deliver, upon demand by Seller and in the form
reasonably requested by Seller, any additional documents evidencing the
subordination of Buyer’s Right of First Offer.

10.6.5 The covenants set forth in Section 10.6 shall survive the Closing
indefinitely until the property is sold or leased to Buyer or a third party in
accordance with Section 10.6.

Section 11. DEFAULT

11.1 Default Defined. As used in this Agreement the term “default” shall mean a
breach of this Agreement that has not been cured within the time period provided
in Section 11.2.

11.2 Notice and Opportunity to Cure. If either party breaches its obligations
under this Agreement, the non-breaching party shall give the breaching party
written notice of such breach , and the opportunity to cure such breach for a
period of five (5) business days after delivery of the notice of breach with
respect to a monetary breach, or fifteen (15) business days after delivery of
the notice of breach with respect to a non-monetary breach.

11.3 Buyer’s Remedies Prior to Closing.

(a) If Seller is in default or breach of the Agreement (and Buyer is not then in
breach of the Agreement), such default or breach becomes actually known to Buyer
prior to expiration of the Due Diligence Period and Buyer does not timely
provide the Approval Notice, this Agreement shall terminate and Buyer shall be
entitled to reimbursement from Seller of the documented costs of its Due
Diligence Investigation, up to a maximum amount of Three Hundred Thousand
Dollars ($300,000). If Buyer timely delivers the Approval Notice, Buyer shall be
deemed to have waived all defaults or breaches by Seller actually known to Buyer
prior to expiration of the Due Diligence Period.

(b) If, after expiration of the Due Diligence Period and prior to the Closing,
Seller is in breach or default of the Agreement (and Buyer is not then in breach
of the Agreement) and such breach or default was not actually known by Buyer
during the Due Diligence Period, Buyer shall be entitled to all remedies for
Seller’s breaches, whether at law or in equity (including, without limitation,
terminating the Agreement, closing Escrow and recovering damages and/or seeking
specific performance), subject to the limitations set forth in Section 11.6.

11.4 Seller’s Remedies Prior to Closing. In the event of Buyer’s material
default, provided Seller is not then in breach of this Agreement, Seller shall
have the option to terminate this Agreement and retain the Deposit as liquidated
damages, pursuant to Section 2.2.5.

11.5 Release from Escrow. Upon termination of this Agreement pursuant to
Sections 11.3 and 11.4, the Title Company shall promptly return to Buyer and
Seller, respectively, all documents and monies deposited by them into escrow,
subject to Seller’s right to retain the Deposit pursuant to Sections 2.2.5. and
11.4.

 

- 23 -



--------------------------------------------------------------------------------

11.6 Seller’s Default after Closing; Limitation of Liability. If Seller is in
breach of its obligations under this Agreement, including without limitation an
uncured breach of any of Seller’s representations and warranties under this
Agreement and such breach becomes known to Buyer after expiration of the Due
Diligence Period, or if any other Seller breach occurs or is discovered after
the Closing of Escrow, then notwithstanding any provision to the contrary
herein: (i) Seller’s maximum aggregate liability, and the maximum aggregate
amount which may be awarded to and collected by Buyer (whether the claim is
brought in contract, tort, equity or otherwise) and including any amounts for
attorney’s and experts’ fees and costs shall under no circumstances whatsoever
exceed Six Million Eight Hundred Seventy-Five Thousand Dollars ($6,875,000) and
(ii) no claim by Buyer alleging a default by Seller may be made, and Seller
shall have no liability for the same, unless and until such claims, either alone
or together with any other claims made by Buyer under this Agreement, is for an
aggregate amount in excess of Twenty-Five Thousand Dollars ($25,000) (“Threshold
Amount”), in which event Seller’s liability respecting any final judgment
concerning such claim(s) shall be for the full amount thereof. If any such final
judgment is for an amount less than the Threshold Amount, then Seller shall have
no liability with respect to such claim(s). In no event shall Buyer have any
claims for lost opportunity, lost profits or other damages of a consequential,
special or indirect nature.

Section 12. DAMAGE, DESTRUCTION AND CONDEMNATION

If, prior to Closing, the Property, or any part thereof shall be condemned or
destroyed or damaged by fire or other casualty, Seller shall promptly so notify
Buyer. In the event of a Material Loss (hereinafter defined), Buyer shall have
the option to terminate this Agreement by giving notice to Seller within fifteen
(15) days of Seller’s request that the option be exercised (but no later than
Closing). If the condemnation, destruction or damage does not result in a
Material Loss, then Seller and Buyer shall consummate the transaction
contemplated by this Agreement notwithstanding such condemnation, destruction or
damage. If the transaction contemplated by this Agreement is consummated, Buyer
shall receive all condemnation proceeds and/or proceeds of insurance under all
policies of insurance applicable to the destruction or damage of the Property
together with any deductible amounts which shall be paid by Seller to Buyer, and
Seller shall, at Closing, execute and deliver to Buyer all customary proofs of
loss and other similar items. If Buyer elects to terminate this Agreement in
accordance with this Section 12, the Deposit shall be returned to Buyer, this
Agreement shall terminate and neither party shall have any further rights or
obligations under this Agreement, except as otherwise provided for in this
Agreement. For purposes of this Section 12, a “Material Loss” means
condemnation, damage or destruction that is reasonably estimated to cost or be
valued at (as the case may be) more than Five Million Dollars ($5,000,000.00).

Section 13. GENERAL

13.1 Notices. All notices, consents, requests, demands, approvals, and other
communications provided for in this Agreement shall be in writing and shall be
effective for all purposes (a) upon receipt when personally delivered to the
recipient at the recipient’s address set forth below, (b) when received by
United States mail, postage prepaid, by registered or certified mail, return
receipt requested, addressed to the recipient as set forth below, or when such
receipt is rejected, (c) one (1) business day after deposit with a recognized
overnight courier or delivery service, or (d) when received by facsimile if
delivery is confirmed by receipt of a successful transmission report generated
by the sender’s facsimile machine addressed to the recipient as set forth below.
If the date on which any notice to be given hereunder falls on a Saturday,
Sunday or federal or state legal holiday, then such date shall automatically be
extended to the next business day immediately following such Saturday, Sunday or
legal holiday.

 

- 24 -



--------------------------------------------------------------------------------

The addresses for notice are:

 

SELLER:

  

Electronics For Imaging, Inc.

  

303 Velocity Way

  

Foster City, CA 94404

  

Attention: Robert Curry, Sr. Corporate Counsel

  

Telephone: (650) 357-3573

  

Fax: (650) 357-3776

With a copy to:

  

Bingham McCutchen LLP

  

1900 University Avenue

  

East Palo Alto, CA 94303

  

Attention: Ellen E. Jamason

  

Telephone: (650) 849-4826

  

Facsimile: (650) 849-4800

BUYER:

  

Gilead Sciences, Inc.

  

333 Lakeside Drive

  

Foster City, CA 94404

  

Attention: Gregg H. Alton, Senior Vice President and General Counsel

  

Telephone: (650) 522-5783

  

Facsimile: (650) 578-5771

With a copy to:

  

Carr McClellan Ingersoll Thompson & Horn

  

216 Park Road

  

Burlingame, CA 94010

  

Attention: Carol B. Schwartz

  

Telephone: (650) 696-2526

  

Facsimile: (650) 373-3380

Either party may change its address by written notice to the other given in the
manner set forth above.

13.2 Entire Agreement. This Agreement and the NDA contain the entire agreement
and understanding between Buyer and Seller concerning the subject matter of this
Agreement and supersedes all prior agreements, terms, understandings,
conditions, representations and warranties, whether written or oral, made by
Buyer or Seller concerning the Property or the other matters which are the
subject of this Agreement. This Agreement has been drafted through a joint
effort of the parties and, therefore, shall not be construed in favor of or
against either of the parties, and shall be construed as a whole in accordance
with its fair meaning, and without regard to California Civil Code Section 1654
or similar statutes.

13.3 Amendments and Waivers. No addition to or modification of this Agreement
shall be effective unless set forth in writing and signed by the party against
whom the addition or modification is sought to be enforced. The party benefited
by any condition or obligation may waive the same, but such waiver shall not be
enforceable by another party unless made in writing and signed by the waiving
party. No delay or failure to require performance of any provision of this
Agreement shall constitute a waiver of that provision. Any waiver granted shall
apply solely to the specific instance expressly stated.

 

- 25 -



--------------------------------------------------------------------------------

13.4 Severability. The provisions of this Agreement are intended to be severable
and enforced to the maximum extent permitted by law. If for any reason any
provision of this Agreement shall be held invalid, illegal or unenforceable in
whole or in part in any jurisdiction, then that provision shall be ineffective
only to the extent of the invalidity, illegality or unenforceability and in that
jurisdiction only, without in any manner affecting the validity, legality or
enforceability of the unaffected portion and the remaining provisions in that
jurisdiction or any provision of the Agreement in any other jurisdiction. The
unaffected portion and provisions of the Agreement will be enforced to the
maximum extent permitted by law.

13.5 References. Unless otherwise indicated, (a) all section and exhibit
references are to the sections and exhibits of this Agreement, and (b) all
references to days are to calendar days. All the exhibits attached hereto are
incorporated herein by this reference. The headings used in this Agreement are
provided for convenience only and this Agreement shall be interpreted without
reference to any headings. The masculine, feminine or neuter gender and the
singular or plural number shall be deemed to include the others whenever the
context so indicates or requires.

13.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed in California.

13.7 Time. Time is of the essence in the performance of each party’s respective
obligations under this Agreement, and no notice of a party’s intent to require
strict compliance with the deadlines set forth in this Agreement is required.

13.8 Attorneys’ Fees. If any legal action or other proceeding is commenced to
enforce or interpret any provision of, or otherwise relating to, this Agreement,
the losing party shall pay the prevailing party’s actual expenses incurred in
the investigation of any claim leading to the proceeding, preparation for and
participation in the proceeding, any appeal or other post judgment motion, and
any action to enforce or collect the judgment including contempt, garnishment,
levy, discovery and bankruptcy. For this purpose “expenses” include, without
limitation, court or other proceeding costs and experts’ and attorneys’ fees and
their expenses. The phrase “prevailing party” shall mean the party who is
determined in the proceeding to have prevailed or who prevails by dismissal,
default or otherwise.

13.9 Assignment. Neither Buyer nor Seller shall have the right to assign its
rights and obligations under this Agreement without the consent of the other,
which consent shall not be unreasonably withheld; provided, however, Buyer may
assign its rights to, and direct Seller to deliver the Grant Deed to, an entity
that is wholly-owned by Buyer. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns.

13.10 Further Assurances. Each party, at any time before or after Closing, at
its own expense shall execute such documents and take such other actions
consistent with the terms of this Agreement reasonably required to carry out the
terms of this Agreement.

 

- 26 -



--------------------------------------------------------------------------------

13.11 No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than the express parties to this Agreement.

13.12 Commissions, Indemnity. Buyer’s broker in this transaction is Woodstock
Development, Inc. Seller’s broker is Jones Lang LaSalle. Each party shall be
responsible for the payment of all commissions due to its respective brokers.
Each party represents to the other party that the representing party has
incurred no liability for any brokerage commission or finder’s fee arising from
or relating to the transactions contemplated by this Agreement, other than as
set forth in this Section 13.12. Each party hereby indemnifies and agrees to
protect, defend and hold harmless the other party from and against all
liability, cost, damage or expense (including, without limitation, attorneys’
fees and costs incurred in connection therewith) on account of any brokerage
commission or finder’s fee which the indemnifying party has agreed to pay or
which is claimed to be due as a result of the actions of the indemnifying party.
This Section 13.12 is intended to be solely for the benefit of the parties
hereto and is not intended to benefit, nor may it be relied upon by, any person
or entity not a party to this Agreement.

13.13 Recording. Concurrently with the execution of this Agreement, (i) Seller
shall execute, in recordable form, and deliver to Title Company a Short Form or
Memorandum of this Agreement (the “Memorandum”) in the form attached hereto as
Exhibit N which shall be recorded in the Official Records upon receipt by the
Title Company of the Initial Deposit and (ii) Buyer shall execute, in recordable
form, and deliver to Title Company a Quitclaim in the form attached hereto as
Exhibit N-1, which shall be recorded by Escrow Holder upon written instructions
to Escrow Holder by both Seller and Buyer upon termination of this Agreement
(i) because Buyer fails to timely delivery the Approval Notice or (ii) Buyer
elects to terminate this Agreement pursuant to any provision of this Agreement
giving Buyer the right to do so or (iii) Seller elects to terminate this
Agreement pursuant to any provisions of this Agreement giving Seller the right
to do so. Notwithstanding the foregoing provisions of this Section 13.13, Buyer
shall not be obligated to instruct Escrow Holder to record the Quitclaim if
Buyer asserts that there is a breach or default by Seller under this Agreement
with respect to which Buyer has the remedy of specific performance of Seller’s
obligation to convey title to the Property to Buyer.

13.14 Transaction Expenses. Except as otherwise provided in this Agreement, each
party shall pay its own fees and expenses incident to the negotiation,
preparation, execution, authorization (including any necessary meetings or
actions) or delivery of this Agreement and in consummating the transactions
contemplated by this Agreement, including, without limitation, the fees and
expenses of its attorneys, accountants and other advisors.

13.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Signature pages may be detached from the
counterparts and attached to a single copy of this Agreement to physically form
one document. Any copies bearing faxed or photocopied signatures shall be valid,
binding and admissible as though original.

13.16 Survival. The provisions of this Agreement shall not merge with the
delivery of the Deed, but shall survive the Closing indefinitely, except that
the Representations and Warranties of Seller in Section 5 above shall terminate
at 11:59 p.m. Pacific Time on the Survival Expiration Date.

 

- 27 -



--------------------------------------------------------------------------------

Section 14. LIST OF EXHIBITS AND SCHEDULES

 

Exhibit   

Description

Exhibit A-1    Description of Seller’s Property Exhibit A-2    Assessor’s Parcel
Map Exhibit A-3    Description of Property Being Sold Exhibit B    Excluded
Personal Property Exhibit C    Leases Exhibit D    Contracts and Agreements
Exhibits E1 and E2    Form of Tenant Estoppel Certificates Exhibits F1 and F2   
Form of Seller Estoppel Certificates Exhibit G    Assignment of Development
Agreement Exhibit H    Grant Deed Exhibit I    Bill of Sale Exhibit J    Lease
Assignment Exhibit K    Assignment of Contracts and General Assignment Exhibit L
   Form of Tenant Notice Letter Exhibit M    Intentionally omitted Exhibit N   
Memorandum of Agreement Exhibit N-1    Quitclaim Deed Schedule 5.1    Authority
Schedule 5.2    No Conflict Schedule 5.5    Legal Compliance Schedule 5.7   
Government Action Schedule 5.8    Liens

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

BUYER:     SELLER:

GILEAD SCIENCES, INC.,

A Delaware Corporation

   

ELECTRONICS FOR IMAGING, INC.,

A Delaware Corporation

By:   /s/ John F. Milligan     By:   /s/ John Ritchie Name:   John F. Milligan  
  Name:   John Ritchie Its:   President & Chief Operating Officer     Its:  
Chief Financial Officer

 

- 28 -



--------------------------------------------------------------------------------

Acceptance by Title Company

The Title Company acknowledges receipt of the foregoing Agreement and accepts
the instructions contained herein.

 

Dated: October 23, 2008

      First American Title Insurance Company       By:   /s/ Karen Matsunaga    
  Name:   Karen Matsunaga       Title:   Senior Commercial Escrow Officer

 

- 29 -